Citation Nr: 1213595	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-00 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for stomach cancer.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for type II diabetes mellitus.

4. Entitlement to service connection for peripheral artery disease (PAD).

5. Entitlement to service connection for heart disease (to include coronary artery disease (CAD), cardiomyopathy, and congestive heart failure).

6. Entitlement to service connection for residuals of a cerebrovascular accident (CVA). 

7. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1972 to June 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.    

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159. 

	Stomach cancer

The Veteran alleges that he has stomach cancer (diagnosed in 2007) that is related to his service.  He testified "I've always had problems with my stomach . . ." and noted that he had similar problems in service; his service treatment records (STRs) show that he was treated for stomach pain, cramps, and ache.  While he has reported that cancer was diagnosed and has testified that he had surgery for the stomach cancer, records of such treatment are not associated with his claims file, and must be secured.  VA outpatient treatment records only note treatment for colon polyps.   

	Heart disease and diabetes mellitus

While the Veteran's DD Form-214 notes he did not have any foreign service, he alleges that he served in U-Tapao, Thailand in 1973.  VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam.  In light of the Veteran's allegation and the fact that he seeks service connection for disabilities listed as related to herbicide exposure, further development to verify whether he indeed served in Thailand and was exposed to herbicides is required.

	Hypertension

The June 2009 VA examiner noted that there was no evidence that the Veteran had hypertension while on active duty, but a July 2009 VA examiner noted that the Veteran's hypertension appears to have started in service.  [Notably, the medical records show that hypertension was first diagnosed with medication prescribed in April 1996].  Accordingly, additional medical guidance to resolve this conflict is necessary.  
	TDIU

The Veteran alleges that he is unemployable due to service-connected disabilities and has not had a comprehensive examination to determine whether such disabilities alone would render him unable to secure and follow any substantially gainful occupation.  Accordingly, a VA examination for that purpose is necessary.  He has reported that his treating psychiatrist, a Dr. K., recommended that he not go to work.  The record also shows that he sustained an injury falling on his back while working with the Streets Department and filed a Worker's Compensation claim in connection with such injury.  These records are pertinent evidence in the matter of his employability and must be secured.

Regarding the Veteran's claims of service connection for PAD and residuals of a CVA, those matters are inextricably intertwined with the appeals seeking service connection for heart disease and diabetes mellitus; hence, adjudication of such claims must be deferred pending resolution of the others.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include indentifying information and releases for medical records) is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

The case is REMANDED for the following:

1. The RO should secure for association with the record copies of the Veteran's complete service personnel records (201 file).

The RO should arrange for exhaustive development to conclusively verify whether or not the Veteran served in Thailand in 1973 as alleged.  
If he served in Thailand, the RO should complete the development outlined in VA guidelines to determine whether the circumstances of his service were such that he was exposed to herbicide agents therein.
 
2. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue from November 2011 to the present.  

The RO should also ask the Veteran to identify all providers of any evaluation and/or treatment he received for stomach cancer, a back disability, and a psychiatric disability, and to submit releases necessary for VA to secure records of any such private treatment/evaluations.  Of particular interest are: (1) complete clinical records pertaining to his stomach cancer diagnosis and surgery; (2) complete clinical records from psychiatrist Dr. K. (3) complete clinical records pertaining to his low back work injury and follow-up evaluations/treatment; and (4) complete records (award, evaluations. Treatment records) pertaining to his Workman's Compensation claim for a back injury at work. 

If the Veteran does not respond (within a year) to the requests for identifying information and releases, the claim must be further processed pursuant to 38 C.F.R. § 3.158(a).  The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the evaluations and treatment from all sources identified. 

3. If the development sought in #2 above confirms that the Veteran has/had stomach cancer and suggests he has residuals of such, arrange for a VA examination to secure a nexus opinion to determine whether such cancer is related to his stomach complaints in service. In such case the Veteran's claims file must be reviewed by the examiner, and the examiner must explain the rationale for all opinions.

4. The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hypertension.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's hypertension is at least as likely as not (a 50 percent or better probability) related to/had its onset during his active service.  The examiner should discuss blood pressure readings during service as well as the elevated (145/90) reading on May 21, 1976 VA examination (within one year following the Veteran's discharge from service).

The examiner must explain the rationale for the opinions offered.

5. The RO should then arrange for the Veteran to be examined by an appropriate physician to assess the cumulative effect that his service connected disabilities would be expected to have on employability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination and the report of the examination should reflect that review.  Based on review of the record and examination of the Veteran, the examiner should provide opinions responding to the following:

a. Please discuss the functional limitations associated with, and expected effect on employment resulting from the Veteran's service connected disabilities alone.

b.  Please identify any/all types of employment that would not be precluded by the limitations due to the Veteran's service-connected disabilities.  

c. Please provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected disabilities alone would render him unable to secure or follow any substantially gainful occupation.  

The examiner must explain the rationale for all opinions offered in detail.

6. The RO should arrange for any further development suggested by the results of that sought above.  The RO should then re-adjudicate these claims.  If any remains denied (or is dismissed under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

